Citation Nr: 1312532	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-20 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD


M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from March 1994 to May 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issue has been re-characterized to comport to the medical evidence of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2012, the Veteran testified before a Veterans Law Judge who is no longer employed at the Board.  In February 2013, the Veteran stated that he did not want a hearing with a new member of the panel. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts entitlement to service connection for PTSD as result of stressful experiences during service.  Service personnel records establish two tours of duty in the Southwest Asia Theater of operations, from February 2003 to October 2003, and from January 2005 to August 2005.  His DD Form 214 shows his awards and decorations include an Iraq Campaign Medal and a Global War on Terrorism Expeditionary Medal.  

During his first tour of duty, he reports having come under scud missile attack while serving with "HHM-364" at the Ali Al Salem Air Base in Kuwait in support of Operation Enduring Freedom.  He noted that the unit was required to wear nuclear-biochemical (NBC) gear at all times and had to take cover in bunkers for the scud missile and chemical weapon alarm/attacks.  

During the second tour, he reports having come under daily mortar attack while serving with "HMM-364" at Al Taqaddum Air Base in Iraq, noting the primary mission of the unit was "CASEVAC."  He added that his tent was situated next to the holding tent for the Killed in Action (KIA) awaiting transport back to the United States, and that he saw the bodies being taken in and out on a weekly basis.  

Another stressor reported to have occurred in July 2005 is of having witnessed mass causalities/injuries following a car bomb explosion in Baghdad.  He stated that at the time, he was awaiting treatment at the same medical facility in Baghdad to which the wounded were brought.  

The RO determined that the information he provided was inadequate to allow meaningful inquiry to verify the stressor allegation.  However, verification of every aspect of a stressor allegation is not required.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997). 

A regulatory change applicable to this claim addresses circumstances in which the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3); 75 Fed Reg. 39843 (July 13, 2010). 

If a stressor claimed by a Veteran is related to that Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that Veteran's service, a Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

 "[F]ear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2012). 

Attempts to verify the Veteran's claimed stressors are to be conducted through official sources.

After attempting to verify the Veteran's claimed stressors, given the diagnosis of PTSD reflected in VA treatment records and the Veteran's contentions, an examination is necessary to address whether his PTSD is related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the Veteran's alleged stressors when he was assigned to the "HHM-364," to include having come under scud and/or mortar attack at Ali Al Salem Air Base in Kuwait and Al Taqaddum Airfield in Iraq, in 2003 and 2005, respectively, and of having been present at the referenced medical facility in Baghdad in July 2005 where injured were brought following a car bomb explosion.  

2.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that PTSD or any other diagnosed psychiatric disorder is related to service, and if PTSD is diagnosed, the stressor upon which the diagnosis is based should be identified. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


